                        IN THE UNITED STATES BANKRUPTCY COURT
                       FOR THE MIDDLE DISTRICT OF PENNSYLVANIA

IN RE: Cynthia Lynn Craig-Halbleib
                             Debtor(s)                                               CHAPTER 13

The Money Source Inc.
                                  Movant
                vs.
                                                                                 NO. 20-00836 HWV
Cynthia Lynn Craig-Halbleib
                                  Debtor(s)

Keith Craig-Halbleib
                                  Co-Debtor                                11 U.S.C. Section 362 and 1301
Charles J. DeHart, III Esq.
                                  Trustee

                                            CERTIFICATE OF SERVICE

              I, Rebecca A. Solarz, attorney for Movant, do hereby certify that true and correct copies of

     the foregoing Motion of The Money Source Inc. for Relief From Automatic Stay and notice of

     motion, response deadline and hearing date have been served on January 19, 2021, by first class

     mail, and/or electronic means upon those listed below:

     Debtor(s)                                                Trustee
     Cynthia Lynn Craig-Halbleib                              Charles J. DeHart, III Esq.
     6212 Nassau Road                                         8125 Adams Drive, Suite A (VIA ECF)
     Harrisburg, PA 17112                                     Hummelstown, PA 17036

     Co-Debtor(s)                                             Office of the US Trustee
     Keith Craig-Halbleib                                     228 Walnut Street, Suite 1190
     6212 Nassau Road                                         Harrisburg, PA 17101
     Harrisburg, PA 17112

     Attorney for Debtor(s)
     Chad J. Julius, Jacobson & Julius,
     8150 Derry Street
     Suite A
     Harrisburg, PA 17111

 Date: January 19, 2021                            /s/ Rebecca A. Solarz, Esquire
                                                   Rebecca A. Solarz, Esquire
                                                   Attorneys for Movant/Applicant
                                                   Main Phone #: 215-627-1322




Case 1:20-bk-00836-HWV             Doc 26-5 Filed 01/19/21 Entered 01/19/21 18:42:58                         Desc
                                   Certificate of Service Page 1 of 1
